DAVIS, Special Judge,
dissenting.
I respectfully dissent from the majority opinion.
*157Appellant defendant was committed to the Department of Correction by a non-lawyer Juvenile Judge.
Article 1, Section 8 Constitution of Tennessee provides:
“That no man shall be taken or imprisoned, or disseized of his freehold, liberties or privileges, or outlawed, or exiled, or in any manner destroyed or deprived of his life, liberty or property, but by the judgment of his peers or the law of the land.”
In State ex rel. Anglin b/n/f v. Mitchell et al., 596 S.W.2d 779 it was held that in the context of a juvenile commitment, that “the law of the land” provision of Article 1, Section 8 of the Constitution of Tennessee does not permit a judge who is not licensed to practice law to make any disposition of a juvenile that operates to confine him or deprive him of his liberty. Clearly under that ruling the judgment of the Juvenile Court was invalid when it committed appellant to the Department of Correction. The fact that the Referee was a licensed lawyer did not in my view alter appellant defendant’s right to a lawyer judge in Juvenile Court when he was there accorded a rehearing.
I believe that State ex rel. Anglin v. Mitchell, supra, governs the determination of the issue in this ease. In addition to holding that a non-lawyer judge cannot confine or deprive a juvenile of his liberty the case approves the concept that in Tennessee the de novo remedy does not in all instances lessen the deprivation of liberty and that one charged is entitled to a neutral and detached, (and otherwise qualified) judge in the first instance. In the Anglin case it was said:
“We cannot countenance and classify as constitutional any procedure whereby it is necessary that a citizen stand two trials in order to get one fair trial.”
I believe that public policy, fundamental fairness and basic rights to individual freedom transcends other considerations. I would hold that appellant defendant was entitled to be tried by a Juvenile Judge who was a licensed lawyer; that such right was a continuing constitutional guarantee under Article 1, Section 8 of the Constitution of Tennessee at all stages of the adjudicatory process; that appellant defendant must be assured of his right to a trial conducted by a qualified judge at all judicial levels; that a failure thereof at any point or in any Court vitiates any judgment depriving him of his liberty; that the de novo trial in Circuit Court did not cure the defect inherent in the Juvenile Court judgment; that his motion in Circuit Court to remand the case to Juvenile Court for trial by a qualified judge should have been sustained.